Exhibit 10.5

FIRST AMENDMENT TO

ADMINISTRATIVE SERVICES AGREEMENT

This First Amendment to Administrative Services Agreement (the “Amendment”)
dated August 1, 2006 (“Amendment Date”) is by and between Nevada Radiation
Therapy Management Services, Inc., a Nevada corporation (“Manager”) and MICHAEL
J. KATIN, M.D., PROF. CORP., a Nevada professional corporation (“PC”). The terms
defined in this Amendment shall have the same meaning set forth in the
Administrative Services Agreement unless otherwise set forth herein.

WITNESSETH:

WHEREAS, MANAGER and PC are parties to that certain Administrative Services
Agreement entered into as of January 1, 2002 (the “Administrative Services
Agreement”);

WHEREAS, the parties desire to amend the Administrative Services Agreement to
clarify each party’s obligations with respect to fees for professional services;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

3.1. Service Fee. In consideration of the services being provided hereunder by
Manager, PC shall pay Manager an amount equal to the collections of PC
attributable to the provision of radiation therapy services provided at the PC’s
facilities in Clark County, Nevada, from and after the Amendment Date
(“Facilities Collections”), after deducting from such Facilities Collections an
amount equal to twenty-five percent (25%) of such Facilities Collections (such
percentage being referred to herein as the “Professional Component”), which
Professional Component shall be retained by PC. The difference between the
Facilities Collections and the total of the Professional Component shall be
referred to herein as the “Service Fee.” Effective August 1, 2006

2. Except as set forth herein, the Administrative Services Agreement shall in
all respects continue to be, and shall remain, unaltered and in full force and
effect in accordance with its terms. This Amendment may be signed in one or more
counterparts and by facsimile, all of which shall be considered one and the same
agreement.

[The remainder of the page is blank and the signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the date set
forth herein.

 

NEVADA RADIATION THERAPY

MANAGEMENT SERVICES, INC.

By:

 

/s/ David M. Koeninger

Name:

  David M. Koeninger

Title:

  Vice President

 

MICHAEL J. KATIN, M.D., PROF. CORP.

By:

 

/s/ Daniel E. Dosoretz

Name:

  Daniel E. Dosoretz, M.D.

Title:

  Vice President